Title: John Adams to Thomas Jefferson, 20 January 1820
From: Adams, John
To: Jefferson, Thomas


					
						Dear Sir
						
							Montezillo
							January 20th 1820—
						
					
					When Harris was returned a Member of Parliament a Friend introduced him to Chesterfield whom he had never seen—So Mr Harris said his Lordship you are a Member of the House of Commons—you have written upon Universal and scientifick Grammer! you have written upon Art, upon Musick, Painting and Poetry! and what has the House of Commons to do with Art, or Musick, or Painting, or Poetry, or Taste—   Have not you written upon Virtue and Happiness—I have my Lord indulged myself upon in speculations upon those subjects—   and what the devil has the House of Lords to do with either Happiness or Virtue.—   This Idle Tale which I had from the mouth of Sir James Harris, now Lord Malmsbury—I repeat to you for a Preface to another idle tale—which I am about to relate to you
					Viz—   Too much confined by the Cold Weather—I have for a few days past whirled away the time in reading these pieces of Harris—and another intitled Philosophical Arrangements—   The Dialogue upon happiness is one of the first pieces of morals I ever read the Hermes is acknowledged a master piece—The others under the appearance of immense learning and much ingenuity contain little information, and few Ideas that are  new—   I have read them with the fond delight of a young Lady reading a Romance—On account of the investigation of the Sentiments of Ancient Philosophers, Poets and Orators—and the quotations from them in their own words—such by David Williams called the beautiful  rags and tatters of Antiquity—by Philosophical Arrangements he says he means Catigories or Predicaments, or general or Universal Truths—or the first Philosophy—
					But I have been most amused with his endeavours to find the  meaning of the Ancient Philosophers concerning the first Principles, or Elements of Matter which they reduce down to particles,  so nice and mince as to become geometrical points—and this seems to me, to be much more orthodox Philosophy—and Mathematics too—than Buffons Molecules Organiquies or Epicurrus’s atoms. With such games at push pins have the Childish Philosophers of all Ages diverted and distracted themselves—not once considering that neither human sense nor imagination nor Intellect were ever formed to comprehend all things—Harris’s Dialogue on Happiness is worth all the Metaphysical researches of Philosophers from the beginning of the World—into the Nature of Matter and Spirit, of Energy, of Power of Activity of Motion, or any such thing—When we say God is Spirit, we know what we mean—as well as we do when we say that the Pyramids of Egypt are Matter—Let us be content therefore to believe Him to be a Spirit, that is, an Essence that we know nothing of—in which Originally and necessarily reside all energy—all Power, all Capacity—all Activity—all Wisdom—all Goodness—
					
						Behold the Creed and Confession of Faith of your ever affectionate Friend—
						
							John Adams
						
					
				